Taxes; seizures of property for alleged tax deficiencies; executions of decisions of Tax Court; various jurisdictional issues. — Plaintiffs, appearing pro se, assert various claims seeking refund of income taxes. On February 27, 1981 Trial Judge Judith Ann Yannello filed a recommended opinion (reported in full at 81-1 USTC ¶ 9228 and 47 AFTR 2d 81-999) holding (1) that defendant’s answer to plaintiffs’ petition was timely; (2) that plaintiffs’ claims of personal injury or criminal activities are without the jurisdiction of the court; (3) that statements issued by the Internal Revenue Service did not constitute admissions that plaintiffs owed no taxes; (4) that tax issues for the years 1966 and 1967 were resolved by the United States Tax Court and the United States Court of Appeals and are thus res judicata in this court; (5) that for the tax years 1968 and 1969 plaintiffs have filed no claims for refund and are thus precluded from bringing suit; (6) that income tax deficiencies for the year 1970 were found to be due by order of the Tax Court and are therefore res judicata in this court; (7) that deficiencies by reason of gift taxes for the year 1970 are before the Tax Court and therefore are not within the consideration of this court; (8) that tax deficiencies for the years 1971-1976 were found to be due by order of the Tax Court and possible tax deficiencies for 1977 are presently being considered by the Tax Court; (9) that for the years 1978 and 1979 plaintiffs have filed no tax returns and have paid no tax; therefore, the court is without jurisdiction to consider those claims; (10) that plaintiffs’ claim concerning the seizure of assets prior to 1966 is barred by the statute of limitations; (11) that the IRS properly applied erroneously assessed amounts seized with respect to plaintiffs’ 1977 tax year to the then-outstanding balance due with respect to the tax year 1973; (12) that the defendant properly levied upon various *745savings accounts and certificates of deposit held by plaintiffs; and (13) that in regard to seizures made in light of determined 1976 tax deficiencies, the plaintiffs have failed to file the requisite claims for refund. On May 22, 1981 the court, by order, adopted the recommended decision of the trial judge and dismissed the petition. Plaintiffs’ petition for reconsideration was denied July 10, 1981.